Appellate Case: 21-3063     Document: 010110610841       Date Filed: 11/29/2021    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       November 29, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-3063
                                                     (D.C. No. 5:19-CR-40059-HLT-1)
  DEVONSHAY T.A. HILLELAND,                                      (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, SEYMOUR, and EBEL, Circuit Judges.
                  _________________________________

       Devonshay Hilleland was convicted of possession of a firearm in violation of

 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(a)(2). Hilleland admitted to possession of

 the firearm. But he argues that he does not qualify as a felon under § 922(g), and

 thus it was lawful for him to possess the weapon.

       Hilleland has a prior Kansas burglary conviction. Under the Kansas

 sentencing scheme, the state court was required to give Hilleland a sentence of



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3063    Document: 010110610841         Date Filed: 11/29/2021     Page: 2



 probation.1 It sentenced Hilleland to 18 months of probation and a 13-month

 suspended sentence of imprisonment. Because Hilleland did not materially violate

 the conditions of his probation, he was not required to serve the 13-month suspended

 sentence.

       Hilleland was then charged in federal district court with unlawful possession

 of a firearm under § 922(g). Section 922(g)(1) prohibits possession of a firearm by

 anyone “who has been convicted in any court of, a crime punishable by imprisonment

 for a term exceeding one year.” The district court found that Hilleland’s prior

 Kansas conviction qualified as a “crime punishable by imprisonment for a term

 exceeding one year,” because Hilleland could have received the suspended sentence

 of 13 months of imprisonment if he had violated his probation.

       But the district court did not have the benefit of United States v. Hisey, 12

 F.4th 1231 (10th Cir. 2021), which was published during the pendency of this appeal.

 The Hisey court considered the same Kansas sentencing scheme. It found that a

 mandatory sentence of probation, even with a long suspended sentence of

 imprisonment, was not a predicate offense under § 922(g). It reasoned that the




       1
         “If an offense is classified in a grid block below the dispositional line, the
 presumptive disposition shall be nonimprisonment.” K.S.A. 21-6804(f). A Kansas
 court may depart from the presumptive disposition only if it finds certain facts, none of
 which were present in this case. See State v. Dillard, 890 P.2d 1248, 1251 (Kan. App.
 1995) (“If the sentencing court does not announce a dispositional departure and the
 presumption of nonimprisonment is not rebutted by a statute, the court must then impose
 a nonprison sanction.”).
                                             2
Appellate Case: 21-3063    Document: 010110610841        Date Filed: 11/29/2021     Page: 3



 underlying offense was only punishable with probation—it would require additional

 misconduct, a parole violation, to imprison a defendant under the Kansas scheme.

       The government argues that Hisey does not control because the opinion did not

 address Alabama v. Shelton, 535 U.S. 654 (2002). In Shelton, the Supreme Court

 found that a suspended sentence of imprisonment triggers a defendant’s Sixth

 Amendment right to counsel. Id. The government contends that Shelton controls

 here, because it recognized a suspended sentence as imprisonment attributable to the

 underlying crime, not to a parole violation.

       But Shelton was a Sixth Amendment case. Its holding does not control when

 interpreting a federal statute, with a different text and purpose from the Sixth

 Amendment. Shelton may have been persuasive to the panel in Hisey, but the

 government did not raise an argument under Shelton in that case. This panel is not

 permitted to overlook a controlling Tenth Circuit decision because the government

 previously failed to raise a persuasive argument. Thus, Hisey controls this case, not

 Shelton.

       Here, just as in Hisey, Hilleland received a mandatory sentence of probation

 for his state offense. Hisey had to receive probation because he met certain

 characteristics, while Hilleland had to receive probation because he did not meet

 certain aggravating characteristics. This is a distinction without a difference—both

 defendants had a mandatory sentence of probation.

       Hisey instructs that a crime punishable only with mandatory probation, even

 with a suspended sentence of imprisonment, is not a predicate crime under § 922(g).

                                            3
Appellate Case: 21-3063    Document: 010110610841        Date Filed: 11/29/2021    Page: 4



 Thus, Hilleland, like Hisey, does not fall into the class of persons prohibited from

 possessing a firearm under § 922(g). He could not have committed the § 922(g)

 offense that he was sentenced for.

       For the reasons above, we reverse Hilleland’s conviction for unlawful

 possession of a firearm and remand for any further proceedings in the district court.


                                             Entered for the Court


                                             Timothy M. Tymkovich
                                             Chief Judge




                                            4